Case 9:20-cv-80027-RKA Document 45 Entered on FLSD Docket 06/26/2020 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 20-80027-CIV-ALTMAN/Brannon

  THE LOMNITZER LAW FIRM, P.A.,

         Plaintiff,

  vs.

  MALIBU MEDIA, LLC,

        Defendant.
  _____________________________/

                           JOINT NOTICE OF SETTLEMENT
                      AND REQUEST TO STAY PENDING DEADLINES

         Plaintiff, The Lomnitzer Law Firm, P.A. (“Lomnitzer”) and Defendant, Malibu Media,

  LLC (“Malibu Media”), by counsel and pursuant to Local Rule, jointly notify the Court that the

  parties have reached an agreement in principle to settle this cause.          The parties are

  contemporaneously seeking a 60 day stay of all pending deadlines to draft a mutually acceptable

  settlement agreement.

         Dated: June 26, 2020

  JENNIS LAW FIRM                                 SCHNEIDER IP LAW

    /s/ David S. Jennis                             /s/ Jerold I. Schneider
  DAVID S. JENNIS, ESQUIRE                        JEROLD I. SCHNEIDER, ESQUIRE
  Florida Bar No. 775940                          Florida Bar No. 26975
  ERIK JOHANSON, ESQUIRE                          7127 Corning Circle
  Florida Bar No. 106417                          Boynton Beach, FL 33437-3987
  606 E. Madison Street                           (561) 309-5374
  Tampa, FL 33602                                 Jerold.Schneider@schneideriplaw.legal
  (813) 229-2800                                  Attorneys for The Lomnitzer Law Firm, P.A.
  ecf@jennislaw.com
  djennis@jennislaw.com
  Attorneys for Malibu Media, LLC




  {00345375.DOC}                           Page 1 of 2
Case 9:20-cv-80027-RKA Document 45 Entered on FLSD Docket 06/26/2020 Page 2 of 2




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was forwarded via
  CM/ECF to Jerold Schneider, Schneider IP Law, 7127 Corning Circle, Boynton Beach, Florida
  33437, on this 26th day of June 2020.

                                            /s/ David S. Jennis
                                           DAVID S. JENNIS, ESQUIRE




  {00345375.DOC}                         Page 2 of 2
